SUNDBERG, Justice
(concurring specialty)-
While I obviously concur without reservation in the finding by the Judicial Qualifications Commission that Judge Lee, inter alia, has caused public confidence in the judiciary to become eroded and has been guilty of conduct unbecoming a member of the judiciary, I have the gravest reservations concerning the recommendation of discipline in this cause. Public reprimand seems minimally appropriate for the conduct of which Judge Lee has been found guilty. Public confidence in the judiciary has to have been severely shaken by his acts.
The point at issue before us is not punishment for the offender, however, for surely the notoriety of his acts has left an indelible scar on the life of the man. What is at issue is whether he can continue to function as a useful member of the judiciary. It is the administration of justice with which the Judicial Qualifications Commission and this Court must be concerned in proceedings such as these.
The Commission through its recommendation obviously has concluded that the judge can continue to serve the judicial system, and the Court’s decision has curtailed his activities so that he will not be sitting in judgment of matters involving moral turpitude — at least for the present. Therefore, in order to disagree with the Commission’s recommendation of discipline, one must substitute his judgment for that of those Floridians who heard all the evidence and had the opportunity to observe the demeanor and candor of the witnesses. As one who has long supported and aided *1178the development of the Judicial Qualifications Commission as an integral part of the state’s machinery to promote confidence in the judiciary, and as one who will zealously guard that agency’s ability to perform its special role in our system of government, I am “hard put” to indulge my own sense of propriety and to discard the recommendation of the Commission.
For the foregoing reasons alone, I concur in the discipline recommended by the Commission, subject to the further conditions imposed by my colleagues.
HATCHETT, J., concurs.